               .     .
                                                  .,
                                                                                                                       "




                                                                                                      .
  JNITED STATES DISTRICT COURT
 .iOUTHERN DISTRICT OF NEW YORK                                                                                •
                                                                     ·-           ,.
UNITED STATES OF AMERICA,

                                                          l 9-CR-0096 (JSR)
          V.
                                                          [PROPOSED] ORDER

SYDNEY SCALES,

                               Defendant.


 To: METROPOLITAN DETENTION CENTER, BROOKLYN, NEW YORK                                                             •
· WMEREAS, Sydney Scales is an incarcerated individual at the Metropolitan Detention Center,
                                                                                                          II
                                                                                                                           .
  Brooklyn, New York ("MDC") under Register Number 53413-083; and

 WHEREAS, trial in this matter is scheduled to commence on July 20, 2021 and to continue for
 approximately two weeks; and

 WHERFORE, Mr. Scales requires five sets of court clothes for trial, to be furnished by his
 attorney.

 IT IS THEREFORE ORDERED that Mr. Scales be permitted to receive up to five sets of
 suitable trial clothes at MDC prior to July' 20, 2021 and to maintain such clothes during the full
 pendency of the trial.

           SO ORDERED.


 Dated:            July j_, 2021
                   NewYork,NY
